DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Koji (United States Patent Application Publication 2008/0212038 A1) .
With respect to claim  1, Koji discloses a display device comprising a digital projector (see 100 in fig.4) and a reflective surface  (see 201) mounted on a common frame (see the frame of fig.4), the digital projector (see 100) comprising a light source (see 8 in fig.14), a projection lens (31 and 31 in fig.12) and at least one additional optical element (see 210 in fig.12) adapted to cause a projected image to be formed on the reflective surface (see 201 in fig.5A), wherein the light passing from the light source through the projection lens is folded by more than 180 degrees (see the reflection disclosed in fig.5A) in a plane containing the principal axis of the projection lens and a plane of symmetry of the at least one additional optical element (see the position of 210) before being reflected from the reflective surface (see the operation in fig.5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (United States Patent Application Publication 2008/0212038 A1) in view of Kim (upa) .
With respect to claim  2, Koji discloses the display device of claim 1, but does not disclose wherein the reflective surface is an electrophoretic display, an electro-wetting display, an electrochromic display, a rotating bichromal display, or a reflective liquid crystal display.

Kim discloses wherein the reflective surface is an electrophoretic display (see col.5, lines 20-25), an electro-wetting display, an electrochromic display, a rotating bichromal display, or a reflective liquid crystal display.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Koji with the teaching of Kim so that wherein the reflective surface is an electrophoretic display, an electro-wetting display, an electrochromic display, a rotating bichromal display, or a reflective liquid crystal display to enhance the versatility of the display device.


With respect to claim  6, Koji in view of Kim discloses the display device of claim 2, Koji in combination with Kim disclose wherein achromatic image components from an image are displayed on the reflective display and chromatic components from an image are projected onto the reflective display with the digital projector ((see col.4, lines 1-13 which discloses black and white text and color images: “... while the projector 116 may be configured to provide full-motion color video [chromatic].”)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (United States Patent Application Publication 2008/0212038 A1) in view of Kim (US Patent Application 8,382,295) in view of Kim (US Patent Application Publication 2013/0027765), hereinafter referred to as “Kim II".

With respect to claim  3, Koji in view of Kim discloses the display device of claim 2,  Koji in view of Kim does not disclose wherein the reflective surface is an electrophoretic display comprising an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field, wherein the electrically charged particles and the fluid are be confined within a plurality of capsules or microcells.
Kim II discloses wherein the reflective display comprises an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (0058 and 0059), wherein the electrically charged particles and the fluid are confined within a plurality of capsules or microcells (see fig.12).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Koji in view of  Kim with the teaching of Kim II so an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field, wherein the electrically charged particles and the fluid are confined within a plurality of capsules or microcells wherein the fluid is gaseous to improve image quality.



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose or render obvious the display device of claim 2, wherein pixels of an image from the digital projector are mapped 1:1 onto pixels of the reflective display.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882